989 So. 2d 1214 (2008)
Clayton HARRIS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D06-6497.
District Court of Appeal of Florida, First District.
September 4, 2008.
*1215 Nancy A. Daniels, Public Defender, and Judith Hall and G.P. Gifford, Assistant Public Defenders, Tallahassee, for Appellant.
Bill McCollum Attorney General, and Philip W. Edwards and Natalie D. Kirk, Assistant Attorneys General, Tallahassee, for Appellee.
PER CURIAM.
AFFIRMED. See State v. Laveroni, 910 So. 2d 333 (Fla. 4th DCA 2005); State v. Coleman, 911 So. 2d 259 (Fla. 5th DCA 2005). Contra Gibson v. State, 968 So. 2d 631 (Fla. 2d DCA 2007) (following Matheson v. State, 870 So. 2d 8 (Fla. 2d DCA 2003)).
DAVIS, VAN NORTWICK, and POLSTON, JJ., concur.